Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

    PNG
    media_image1.png
    247
    531
    media_image1.png
    Greyscale
	Claims 1-4, 6, 9, 11-12,14-18, 23, 25, 27-29, 31, 34, 36, 38-40, and 42-44 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Jaeb (US 2009/0227969 A1); and Krzysik (US 6756520 A).  	As to independent claims 1, 14, and 23, Jaeb discloses a dressing 104 Fig.1-2] for treating a tissue site 108 Fig. 1-2 [as part of reduced pressure treatment system [0042],ll.1-7); and a method of (claim 14) manufacturing and (claim 23) using thereof; 

    PNG
    media_image2.png
    278
    762
    media_image2.png
    Greyscale
comprising: 		(a) [positioning] a sealing drape 244 adjacent a peripheral surface surrounding the tissue site 108 (cover 244 Fig.1,2 [0076],ll.1-7) comprising:  		(i) an interior surface and (ii) an exterior surface [as lower and upper surfaces of 244/380 Fig. 2 [0076],ll.1-7);  			the interior surface (at least outer periphery 380 of drape 244 Fig.2 annotated) adapted to be positioned adjacent a peripheral surface [skin surface] surrounding the tissue site 108 (Fig.2 annotated) to provide a sealed space between the sealing drape 244 and the tissue site108 (as per claim 23) and extending beyond the tissue site 108 and overlapping the peripheral surface Fig.2 [where outer peripheral interior surface 380 of 244 creates sealed space by sealing edge 380 of cover 244 to skin surface around tissue site 108 Fig. 2 [0095],ll.4-6); 
 	(as per claim 23) applying a reduced pressure through the sealing drape to the tissue site 108 [sealing drape portion 244 adhered to tubing adaptor 116 attached to reduced pressure source [0042],ll.5-8; [0078],ll.8-9);
 	(b) providing [a separate seal layer 222 comprising]:
 		(i) [providing] a sealing material comprising a hydrophobic polymer [“made of”, [0054],ll.5-6 a hydrophobic polymer [as silicon [0054],ll.6-7; where silicon based polymer rubbers as silicone rubber are well-known to be hydrophobic, see, e.g., Wikipedia: “Injection molding of liquid silicone rubber” (as cited in 11/18/19 892 form with copy provided): https:// en.wikipedia.org/wiki/Injection_molding_of_liquid_silicone_rubber):
(ii) [providing] an absorbent material [hydrogel or hydrocolloids] dispersed within the sealing material 222 (where the sealing layer 222 may include a hydrogel and also be made of silicon and/or hydrocolloid [0054],ll.3-6); and 
 		wherein the absorbent material [provided in seal layer 222] is adapted to absorb fluids communicated into the sealing material of seal layer 222 [into seal 222 into hydrogel [0064],ll.1-7] from a peripheral surface [of skin] surrounding the tissue site 108 [where absorbent material absorbs fluids into sealing layer 222 [0051],ll.2-3 from tissue site 108 under layer including skin surface around tissue site 108 Fig. 2 [0095],ll.4-6); such that the sealed space is provided while preventing the peripheral surface surrounding the tissue site from becoming saturated with moisture [where interface between the interior surface of the sealing drape 222 and the peripheral surface of the skin [of tissue site 108], as attached to skin surface around tissue site 108 Fig. 2 [0095],ll.4-6); and
 		wherein the sealing material [with hydrophobic polymer of seal layer 222] is configured to allow fluid to pass into the sealing material to the absorbent material [hydrogel or hydrocolloids dispersed within sealing material 222 [0054],ll.3-6) without being absorbed by the sealing material (where sealing material is hydrophobic polymer as silicon [0054],ll.6-7; where silicon based polymer rubbers as silicone rubber are well-known to be hydrophobic, see, e.g., Wikipedia: “Injection molding of liquid silicone rubber” (as cited in 11/18/19 892 form with copy provided): https:// en.wikipedia.org/wiki/Injection_molding_of_liquid_silicone_rubber; such that hydrophobic silicon polymer of sealing material cannot absorb fluids).

	As to dependent claims 11-12, 36, and 42-44:  	Jaeb discloses that (as per claims 42-43) the sealing material is adapted to maintain a reduced pressure at the tissue site [sealing drape portion 244 adhered to tubing adaptor 116 attached to reduced pressure source [0042],ll.5-8; [0078],ll.8-9).
 	Krzysik teaches absorbent articles applied to body-facing surfaces including the skin and used for wound dressings [Col.1],ll.3,5-6], the absorbent article comprising a sealing material (cover/liner) [Col.4],ll.28], the sealing material being hydrophobic and However, Jaeb and/or Krzysik does not teach or fairly suggest: 		wherein the sealing drape 244 comprises:  			(1) a sealing material:  				(A) comprising a hydrophobic polymer; and  				(B) forming at least a portion of the interior surface [of the sealing drape 244]; and 				(C) configured to provide the sealed space between the interior surface and the peripheral surface [of the drape 244] surrounding the tissue site; 			(2) an absorbent material dispersed within the sealing material [of the sealing drape 244] and separated from the interior surface of the sealing material [of the sealing drape 244] that forms the interior surface [of the sealing drape 244]; 
		wherein the absorbent material is adapted to absorb (and (as per claim 23) trap moisture or) fluid communicated through the sealing material [of the sealing drape 244] from an interface between the interior surface and the peripheral surface [of through the external surface of the sealing drape;
 	(as per claims 14,23) wherein the sealing material [within the sealing drape 244] is adapted to provide evaporation of fluid retained in the absorbent material [within sealing material of sealing drape 244] through an external surface of the sealing drape 244; and
 	(as per claim 23) transferring moisture away from the peripheral surface [of the skin around the tissue site] through the interior surface of the sealing drape 244.
	As further presented on pages 8-12 of the 11/12/20 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jaeb and/or Krzysik, and one of skill would have not been motivated to, provide the above combination, where Jaeb and/or Krzysik fails to teach that the sealing drape comprises absorbent material dispersed within the sealing material, such that fluid/moisture is absorbed through the interior surface of the sealing drape and through the hydrophobic sealing material and retained in the absorbent material, and where the sealing material in the sealing drape is adapted to provide evaporation of fluid retained in the absorbent material.  Krzysik does not teach or suggest, and Jaeb teaches away from, the above combination where Jaeb teaches that the sealing material and absorbent material are provided in layers (e.g., 222, 228, respectively) that are separate and different from the sealing drape, and where Jaeb does not teach that fluid or moisture can evaporate through the sealing drape 244.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781